Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 1 of 30 PageID #: 5543




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 SARAH RAYNE,                                 )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:18-cv-00076-JPH-DML
                                              )
 WILLIAM GANNON in his individual             )
 capacity, et al.                             )
                                              )
                          Defendants.         )

               ORDER ON MOTIONS FOR SUMMARY JUDGMENT

        After being arrested on an open warrant, Sarah Rayne spent the weekend

  in jail. She consistently complained of pain, so several nurses examined her.

  The nurses were not authorized to diagnose patients or prescribe drugs, but

  they checked Ms. Rayne's vital signs, gave her ibuprofen for her pain, and

  scheduled her for an x-ray that Monday. On Monday, Ms. Rayne was

  transported from the jail to another custodial facility. A staff member there

  immediately called an ambulance to take her to the hospital, where she was

  diagnosed with MRSA.

        Ms. Rayne argues that Defendants provided unconstitutionally deficient

  medical care. All parties have moved for summary judgment. For reasons set

  forth below, Trooper Gannon's and Sheriff John Layton's motions for summary

  judgment are granted, dkt. [123]; dkt. [125], Ms. Rayne's motion for partial

  summary judgment is denied, dkt. [118], and the Medical Defendants' motion

  for summary judgment is granted in part and denied in part, dkt. [130].



                                          1
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 2 of 30 PageID #: 5544




                                         I.
                               Facts and Background

        The parties have filed cross-motions for summary judgment, so the Court

  takes the motions "one at a time." American Family Mut. Ins. v. Williams, 832

  F.3d 645, 648 (7th Cir. 2016). For each motion, the Court views and recites

  the evidence and draws all reasonable inferences "in favor of the non-moving

  party." Id.

        A. Ms. Rayne is Arrested by Trooper Gannon

        On March 10, Trooper William Gannon found Ms. Rayne standing on the

  shoulder of the interstate, shoeless and crying. Dkt. 118-47 at 17:3-24, 19:10-

  16. Trooper Gannon invited Ms. Rayne to sit in the front passenger seat of his

  vehicle and started a conversation with her. Id. at 20:23-21:25. Trooper

  Gannon ran a license check and discovered that there was an open warrant for

  Ms. Rayne's arrest. Id. at 23:21-24:1. He then handcuffed her. Id. at 26:4-15.

        On route to the Marion County Jail (the "Jail"), Ms. Rayne mentioned

  that her shoulder hurt. Id. at 27:18-22, 28:5-8, 29:5-12. Ms. Rayne was not

  wearing the shoulder immobilizer that she had been prescribed during a recent

  visit to the hospital. Dkt. 130-1 at 68:24-25. Trooper Gannon asked her

  several times if she needed an ambulance or wanted to go to the hospital, but

  she declined. Dkt. 118-47 at 30:1-31:7. He also asked her if she wanted him

  to handcuff her with two linked sets of handcuffs, but she declined that offer as

  well. Id. at 30:5-12. About fifteen minutes later they arrived at the Jail. Id. at

  32:4-7, 42:6-44:7.



                                          2
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 3 of 30 PageID #: 5545




        B. Ms. Rayne's Arrival at the Jail

        Trooper Gannon informed Jail staff that Ms. Rayne was complaining of

  shoulder pain and removed the handcuffs. Id. at 32:4-7, 42:6-44:7. The Jail

  had an agreement with Correct Care Solutions, LLC, to provide healthcare to

  inmates at the jail. See dkt. 118-48. Trooper Gannon left the Jail, knowing

  that the Jail had medical staff onsite for evaluating inmates. Id. at 32:4-7,

  42:6-44:7.

        Ms. Rayne was booked into the Jail around 4:00 p.m. Dkt. 118-4. On

  weekends, nurses provide medical services at the Jail. Dkt. 130-8, ¶ 2.

  Nurses are not authorized to diagnose patients or prescribe drugs; only doctors

  and nurse practitioners can do that. Dkt. 118-44 at 51:10-18. Doctors and

  nurse practitioners are on-call over weekends if the nurses believe additional

  guidance is needed to treat a patient. Dkt. 130-8, ¶ 2. Nurses have discretion

  in choosing whether to contact a physician or nurse practitioner regarding an

  inmate's treatment. See dkt. 118-44 at 102:15-20, 109:24-10:1-4; dkt. 118-45

  at 48:8-14.

        C. Ms. Rayne is Seen by Multiple Nurses Over Three Days

        Over the next three days, Ms. Rayne was seen and examined by multiple

  nurses. See dkt. 130-6. Nurse Pierce called Dr. Buller to ask about Ms.

  Rayne's prescription for her kidney infection, dkt. 130-7, ¶¶ 4-5, and Nurse

  Jones called Nurse Practitioner Cheryl Petty to discuss Ms. Rayne's shoulder

  pain, dkt. 130-14, ¶ 3. No other nurse who saw Ms. Rayne sought assistance

  from a doctor or nurse who could diagnose Ms. Rayne or prescribe drugs. See

                                          3
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 4 of 30 PageID #: 5546




  dkt. 130-7, ¶ 6; dkt. 130-9; ¶ 6; dkt. 130-10, ¶ 5; dkt. 130-11, ¶ 5; dkt. 130-

  12, ¶ 4; dkt. 130-14, ¶ 5; dkt. 130-15, ¶ 5.

         The designated evidence related to each encounter between Ms. Rayne

  and a physician, nurse, or nurse practitioner is summarized below.

                1. Nurse Teresa Pierce and Dr. Buller

         Around 5:00 p.m. on March 10—the day Ms. Rayne was booked into the

  Jail—Nurse Teresa Pierce assessed Ms. Rayne after she complained of chest

  pain. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3. 1 Nurse Pierce took Ms. Rayne's vital

  signs and checked her breathing. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3. Ms.

  Rayne did not complain about shoulder pain during this encounter. Dkt. 130-

  6 at 28; dkt. 130-7, ¶ 3. Nurse Pierce noted that Ms. Rayne was on a

  prescription drug for a kidney infection, dkt. 130-6 at 29, and called Dr. Buller

  about Ms. Rayne's prescription for that condition, dkt. 130-7, ¶¶ 4-5. Dr.

  Buller ordered Ms. Rayne a new antibiotic for her kidney infection. Dkt. 130-6

  at 21. Nurse Pierce did not observe any signs of an infection such as redness,

  swelling, an abscess, or elevated temperature. Dkt. 130-7, ¶ 4.

                2. Nurse LaQuetta Hubbard

         The next morning—Saturday, March 11—Nurse LaQuetta Hubbard

  assessed Ms. Rayne. Dkt. 130-6 at 1-5, 30-35. Ms. Rayne reported that she

  did not use drugs that were not prescribed by a physician. Id. at 31. She also



  1 Ms. Rayne claims that her medical records may be inaccurate because the some of the some

  of the defendants do not remember completing these records or interacting with Ms. Rayne.
  Dkt. 148 at 5-7. But Ms. Rayne has provided no reason for the Court to conclude these
  records have been forged or altered, and she cited portions of them in support of her motion, so
  the Court will consider them.

                                                 4
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 5 of 30 PageID #: 5547




  reported that she had a history of heroin abuse, but that she had not gone

  through withdrawal since January of 2017. Id.

        Nurse Hubbard noted that Ms. Rayne complained of pain in her right

  shoulder. Id. at 1. Ms. Rayne's vital signs were all within normal limits, and

  she did not have a fever. Id. at 3; dkt. 130-9, ¶ 3. Ms. Rayne's breathing and

  movement were normal, and there were no obvious lesions or draining wounds

  on her arms. Dkt. 130-9, ¶ 4. In response to Ms. Rayne's complaints about

  shoulder pain, Nurse Hubbard scheduled an x-ray to be performed on Monday,

  March 13. Id.; dkt. 130-6 at 40-41. Nurse Hubbard did not observe any signs

  of infection during either assessment. Dkt. 130-9, ¶ 4. Nurse Hubbard was

  not provided with any information about Ms. Rayne's complaints from Trooper

  Gannon. Dkt. 118-45 at 25:24-26:16.

              3. Nurse Amber Allen

        Around 3:00 p.m. on March 11, Nurse Amber Allen assessed Ms. Rayne

  because she was holding her right arm and "crying out in pain." Dkt. 130-6 at

  27. Nurse Allen took Ms. Rayne's vital signs, which were normal with a slightly

  elevated pulse. Id.; dkt. 130-10, ¶ 3. She gave Ms. Rayne ibuprofen and

  recommended that the next shift assess Ms. Rayne too. Dkt. 130-6 at 27.

  Nurse Allen saw no signs of infection such as redness, swelling, an abscess, or

  an elevated temperature. Dkt. 130-10, ¶ 3. Nurse Allen believed the shoulder

  pain was probably a "musculoskeletal problem" and the already-scheduled x-

  ray was the first step in diagnosing the problem. Id. The designated evidence




                                         5
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 6 of 30 PageID #: 5548




  does not indicate whether Nurse Allen reviewed the medical record entries from

  the nurses who had previously seen Ms. Rayne.

              4. Nurse Brian Carter

        Around 7:30 p.m., Ms. Rayne was placed in the suicide-watch cell after

  she said that she was going to "start beating [her] arm on these bars and [she]

  might as well kill [herself]." Dkt. 118-13. Detention Deputy Madonna

  Edgemon helped Ms. Rayne remove her clothes because Ms. Rayne had stated

  that she could not remove them herself. Id. Deputy Edgmon requested that

  Ms. Rayne speak with mental health and be placed in suicide segregation. Id.

  Deputy Edgemon recorded this note in the Jail's Offender Management System

  ("OMS").

        Less than an hour later, Nurse Brian Carter was helping a different

  patient when he noticed Ms. Rayne on the floor of her cell saying she needed to

  go to the hospital because of pain in her neck, shoulder, and chest. Dkt. 130-6

  at 26. He evaluated Ms. Rayne and took her vital signs, all of which were

  normal. Id.; dkt. 130-11, ¶ 3. He saw no signs of infection or distress such as

  redness, swelling, an abscess, or an elevated temperature. Dkt. 130-11, ¶ 3.

  The designated evidence does not indicate whether Nurse Carter reviewed the

  medical record entries from the nurses who had previously seen Ms. Rayne,

  whether he knew that Ms. Rayne was unable to remove her clothes without

  help, or why Ms. Rayne was placed in the suicide watch-cell.




                                         6
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 7 of 30 PageID #: 5549




              5. Nurse Daniel Gebresilassie

        Shortly after Nurse Carter evaluated Ms. Rayne, Nurse Daniel

  Gebresilassie administered her prescription. Dkt. 130-6 at 24. Ms. Rayne

  complained of having right shoulder pain so Nurse Gebresilassie took her vital

  signs, which were again normal with a slightly elevated heart rate. Id. at 25.

  During this assessment, Ms. Rayne looked anxious and was "talking fast, kind

  of screaming," dkt. 118-52 at 72:4-6, but Nurse Gebresilassie saw no signs of

  infection, dkt. 130-12, ¶ 3. Nurse Gebresilassie checked Ms. Rayne's chart to

  confirm that she had not recently been given medication that would contradict

  the ibuprofen, gave Ms. Rayne ibuprofen, and noted that he would continue to

  monitor her. Dkt. 130-6 at 25; dkt. 130-13 at 11-12.

              6. Nurse Cyrilene Jones and Nurse Practitioner Cheryl Petty

        The next morning—Sunday, March 12—Nurse Cyrilene Jones was called

  to clean a wound on Ms. Rayne's head caused by her repeatedly bumping her

  head on the wall of her cell. Dkt. 118-43 at 49:3-15; dkt. 130-6 at 23. Nurse

  Jones also took Ms. Rayne's vital signs, which were normal. Dkt. 118-43 at

  44:22-24; dkt. 130-6 at 23. During the assessment, Ms. Rayne complained of

  shoulder pain, so Nurse Jones examined the shoulder and found that it was

  slightly swollen. Dkt. 118-43 at 45:2-46:1; dkt. 130-6 at 23. Nurse Jones did

  not see any other signs of infection. Dkt. 130-14, ¶ 4.

        Nurse Jones then reviewed Ms. Rayne's chart and noticed that she had

  complained of shoulder pain the day before and was given ibuprofen. Dkt.

  118-43 at 46:2-21. Unsure of how to proceed, Nurse Jones called the on-call

                                         7
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 8 of 30 PageID #: 5550




  nurse practitioner, Cheryl Petty. Id. at 47:23-48:5, 55:4. Nurse Jones told

  Nurse Petty Ms. Rayne's name and age, that Ms. Rayne was complaining of

  shoulder pain, that Ms. Rayne had a bruise and scrape on her forehead, and

  that Ms. Rayne was previously given ibuprofen. Id. at 48:21-49:2.

        Nurse Petty advised that because Ms. Rayne's vital signs were normal,

  Nurse Jones should continue to administer ibuprofen and wait on the x-ray

  results before doing anything else. Id. at 50:6-9, 52:16-19; dkt. 130-8, ¶ 3.

  After this discussion, Nurse Jones gave Ms. Rayne ibuprofen. Dkt. 130-14, ¶

  3.

        Shortly thereafter, Ms. Rayne was moved to a cell with a camera. Dkt.

  118-19. Deputy Smith observed Ms. Rayne lying on the ground of her cell and

  attempting to bang her head on the toilet. Id. Deputy Smith informed Ms.

  Rayne that if she continued to do so, she would be placed in a padded cell for

  her safety. Id. Deputy Smith recorded her observations in the Jail's OMS. Id.

              7. Nurse Jamie Marble

        Around 6:40 the next morning—Monday, March 13—Deputy Tyler

  notified medical that Ms. Rayne's arm was swollen. Dkt. 118-23. When Nurse

  Jamie Marble arrived at Ms. Rayne's cell, Ms. Rayne was sitting on her bunk,

  crying out in pain. Dkt. 130-6 at 22. Nurse Marble recognized that Ms. Rayne

  was "in a significant amount of pain." Dkt. 118-46 at 89:8-13. Nurse Marble

  saw that Ms. Rayne's arm was swollen, but she did not observe any abscess,

  hyperventilation, or other signs of serious distress. Dkt. 130-15, ¶ 3. Nurse

  Marble looked at the progress notes, saw Nurse Petty's standing order for

                                          8
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 9 of 30 PageID #: 5551




  ibuprofen, gave Ms. Rayne ibuprofen, and noted that she was scheduled for an

  x-ray that day. Id.

        Later that morning, Megan Andrews, mental health staff, completed Ms.

  Rayne's suicide watch discharge. Dkt. 118-27. Ms. Andrews noted that her

  right arm was swollen. Id. at 3. Ms. Andrews spoke with Roxanne Mann in the

  medical clinic and Ms. Mann informed her that Ms. Rayne was scheduled for

  an x-ray that day. Id. Deputy Tyler noted that Ms. Marble stated that she

  would schedule an appointment for Ms. Rayne to see a doctor. Dkt. 118-23.

              8. Nurse Cyrilene Jones

        Nurse Jones saw Ms. Rayne again on Monday morning between 9:00 and

  10:00 a.m. during the medication pass. Dkt. 130-14, ¶ 4; dkt. 130-6 at 18.

  Ms. Rayne made similar complaints about her shoulder and Nurse Jones did

  not conduct any further assessment. Dkt. 118-43 at 117:17-118:1-13.

        D. Ms. Rayne Leaves the Jail and Goes to the Hospital

        The x-ray scheduled for 8:00 a.m. Monday at the Jail, dkt. 130-6, was

  not done because Ms. Rayne was transferred that morning to the Marion

  County Community Corrections facility (the "MCCC"), dkt. 164 at 12; dkt. 118,

  at 28-29. The MCCC does not have any medical staff on-site. Dkt. 118-35, ¶

  8. If a person in MCCC custody needs medical care, the only remedy is calling

  an ambulance. Id.

        When Ms. Rayne arrived at the MCCC, an MCCC employee called an

  ambulance after noticing that Ms. Rayne's arm looked swollen and red. Id., ¶

  10. Ms. Rayne told the medical personnel that she had used heroin two weeks

                                        9
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 10 of 30 PageID #: 5552




   before and injected herself multiple times in the same area. Dkt. 118-31 at 1.

   She also told the hospital staff that she had injected herself using dirty needles

   the week before. Dkt. 118-50 at 1. Eventually, she was diagnosed with and

   treated for a serious MRSA infection. Id. at 5-6; dkt. 130-1 at 41:11-13,

   112:23-113:1.

           E. Ms. Rayne's Medical Condition and Treatment Immediately
           Before Her Arrest

           Unknown to the nurses who treated Ms. Rayne at the Jail, 2 around the

   time she was arrested, Ms. Rayne was an intravenous drug user. Dkt. 130-2 at

   21; dkt. 130-1 at 37:21-39:24, 51:19-25. The week she was arrested, Ms.

   Rayne injected herself with methamphetamine using a needle that had been

   shared with other users. Dkt. 130-1 at 41:4-10. She had also recently

   "muscled" heroin by injecting it directly into her muscles. Id. at 52:3-5, 54:4-9;

   dkt. 118-50 at 6. Muscling heroin is known to cause infections. Dkt. 130-19

   at 4.

           Two days before her arrest—on March 8, 2017—Ms. Rayne went to the

   hospital because she had a fever and shoulder pain; she was diagnosed with a

   kidney infection. Dkt. 130-1 at 51:19-21, 52:6-17. The next day—March 9—

   Ms. Rayne went to a hospital again complaining of shoulder pain after using

   heroin since her visit the day before. Id. at 53:25-54:9. At that time, her


   2 Ms. Rayne did not tell any of the nurses who saw her that she had been to the hospital on

   day she was booked into the Jail, and twice in the two previous days. See dkt. 130-7, ¶ 7; dkt.
   130-9, ¶ 7; dkt. 130-10, ¶ 6; dkt. 130-11, ¶ 6; dkt. 130-12, ¶ 5; dkt. 130-14, ¶ 6; dkt. 130-15,
   ¶ 6. Nor did she tell them about the x-ray of her shoulder on March 8, two days before being
   booked into the jail; diagnoses made during those visits; or her use of shared needles. See dkt.
   130-7, ¶ 7; dkt. 130-9, ¶ 7; dkt. 130-10, ¶ 6; dkt. 130-11, ¶ 6; dkt. 130-12, ¶ 5; dkt. 130-14, ¶
   6; dkt. 130-15, ¶ 6.

                                                  10
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 11 of 30 PageID #: 5553




   shoulder had no swelling, bruising, warmth, or redness, and had a full range of

   motion. Dkt. 130-4 at 12. An x-ray of the shoulder came back normal. Id. at

   13.

          On the morning of her arrest—Friday, March 10—Ms. Rayne went to the

   hospital with the same complaints. Id. at 4-6; dkt. 130-1 at 58:4-19. She was

   diagnosed with a shoulder strain and was told to wear a shoulder immobilizer.

   Dkt. 130-4 at 15.

          F. Expert Reports

          The Medical Defendants 3 submitted the expert report of Dr. Emily Frank.

   Dkt. 130-19. 4 Dr. Frank concluded that the "medical care that Ms. Rayne

   received at the Marion County Jail was objectively reasonable and within the

   community standard of care." Id. at 4. She opined that it is likely that Ms.

   Rayne's arm looked "significantly worse" when she arrived at the hospital

   because certain infections caused by using dirty needles take several days to

   appear. Id. Dr. Frank believes Ms. Rayne is to blame for not being diagnosed

   with an infection sooner because she did not tell anyone at the Jail that she

   had been muscling heroin using dirty needles. Id. at 3-4.

          Ms. Rayne submitted the expert report of Nurse Terry Fillman. Dkt. 145-

   4. 5 He concluded that the medical care Ms. Rayne received at the Jail "fell



   3 The Medical Defendants are nurses Amber Allen, Teresa Pierce, La Quetta Hubbard, Daniel
   Gebresilassie, Brian Carter, Cyrilene Jones, and Jamie Marble; Nurse Practitioner Cheryl Petty;
   and Dr. Bryan Buller.
   4 Dr. Frank reviewed Ms. Rayne's medical records from the Jail and each of the hospitals she

   received treatment. Dkt. 130-19 at 3.
   5 Dr. Fillman reviewed Ms. Rayne's medical records from the Jail and each of the hospitals she

   received treatment. Dkt. 145-4 at 1.

                                                 11
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 12 of 30 PageID #: 5554




   below nursing standards of care." Id. at 2. Nurse Fillman reasoned that the

   nurses who saw Ms. Rayne in the Jail failed to do "what another reasonable

   nurse would have done given the same circumstances." See id. at 5.

         G. Procedural History

         Ms. Rayne brings claims against the Medical Defendants and Trooper

   Gannon under 42 U.S.C. § 1983 alleging they provided unconstitutionally

   deficient medical care. Dkt. 50, ¶¶ 73-80, 92-101. She also brings a Section

   1983 claim against Sheriff Layton in his official capacity, alleging that the

   Sheriff's Office is liable under Monell for her constitutional injuries. Id., ¶¶

   102-110.

         Ms. Rayne has filed a partial motion for summary judgment on these

   claims. Dkt. 118. Trooper Gannon has also filed a motion for summary

   judgment, dkt. 123, as have Sheriff Layton, dkt. 125, and the Medical

   Defendants, dkt. 130.

                                           II.
                                     Applicable Law

         Summary judgment shall be granted "if the movant shows that there is

   no genuine dispute as to any material fact and the movant is entitled to

   judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

   inform the court "of the basis for its motion" and specify evidence

   demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

   v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

   burden, the nonmoving party must "go beyond the pleadings" and identify



                                            12
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 13 of 30 PageID #: 5555




   "specific facts showing that there is a genuine issue for trial." Id. at 324. In

   ruling on a motion for summary judgment, the Court views the evidence "in the

   light most favorable to the non-moving party and draw[s] all reasonable

   inferences in that party's favor." Zerante, 555 F.3d at 584 (citation omitted).

                                          III.
                                        Analysis

         A. The Medical Defendants

         The Medical Defendants argue they are entitled to summary judgment

   because they provided Ms. Rayne with reasonable medical care. Dkt. 131. Ms.

   Rayne responds that the Medical Defendants wholly ignored her "severe,

   undiagnosed, and ongoing pain and swelling." Dkt. 119 at 26. She asserts

   that they "were aware of MRSA and the risks inherent therein, but that they

   consciously disregarded that risk when they failed to get Ms. Rayne immediate

   medical assistance." Id. at 29.

         Medical care claims brought by pretrial detainees under the Fourteenth

   Amendment are subject to the objective reasonableness standard set forth in

   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2468 (2015). See Miranda v. Cty. of

   Lake, 900 F.3d 335, 351 (7th Cir. 2018). The Court first considers the

   intentionality of the defendants' conduct, asking whether defendants "acted

   purposefully, knowingly, or perhaps even recklessly when they considered the

   consequences of their handling of [the plaintiff's] case." McCann v. Ogle Cty.,

   909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda, 900 F.3d at 353).

   Negligence or even gross negligence is not enough to establish liability. Id. The



                                           13
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 14 of 30 PageID #: 5556




   Court then considers whether the conduct was objectively reasonable. Id.

   (citing Miranda, 900 F.3d at 354). This requires the Court "to focus on the

   totality of facts and circumstances faced by the individual alleged to have

   provided inadequate medical care and to gauge objectively—without regard to

   any subjective belief held by the individual—whether the response was

   reasonable." Id.

         Indifference to prolonged, unnecessary pain can be the basis for a

   constitutional violation. Indeed, "[e]ven a few days' delay in addressing a

   severely painful but readily treatable condition suffices" to implicate the

   Constitution. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012).

               1. Medical Defendants Entitled to Summary Judgment

         Nurse Pierce, Dr. Buller, and Nurse Hubbard are entitled to summary

   judgment because construing the designated evidence in Ms. Rayne's favor, no

   jury could conclude that they acted unreasonably, let alone purposefully,

   knowingly, or recklessly when each considered Ms. Rayne's treatment.

                      a. Nurse Pierce

         Nurse Pierce assessed Ms. Rayne the day she was booked into the Jail in

   response to her complaints of chest pain. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3.

   Ms. Rayne denied any cardiac issues or medical conditions. Dkt. 130-6 at 28;

   dkt. 130-7, ¶ 3. Nurse Pierce checked Ms. Rayne's breathing and took Ms.

   Rayne's vital signs, which were normal. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3. Ms.

   Rayne voiced no other complaints and did not complain to Nurse Pierce about

   her shoulder pain. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3. Nurse Pierce did not

                                           14
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 15 of 30 PageID #: 5557




   observe any signs of an infection such as redness, swelling, an abscess, or

   elevated temperature. Id., ¶ 4. Nurse Pierce encouraged Ms. Rayne to take

   deep breaths and relax. Dkt. 130-6 at 28; dkt. 130-7, ¶ 3. She testified that

   "based upon [her] records," Ms. Rayne's "symptoms were likely attributed to

   anxiety." Dkt. 130-6, ¶ 3. Nurse Pierce then charted her notes so other nurses

   could access them. Id., ¶ 5. Based upon Ms. Rayne's vital signs, presentation,

   and complaints of chest pain, Nurse Pierce did not believe it was necessary to

   call a nurse practitioner or physician to procure further medical treatment. Id.,

   ¶ 6. Considering the totality of facts and circumstances, Nurse Pierce's

   decision was not objectively unreasonable. McCann, 909 F.3d at 886.

                      b. Dr. Buller

         On the day Ms. Rayne was booked into the Jail, Nurse Pierce contacted

   Dr. Buller about Ms. Rayne's prescription for her kidney infection, see dkt.

   130-7, ¶¶ 4-5, and Dr. Buller ordered Ms. Rayne a new antibiotic for her

   kidney infection, dkt. 130-6 at 21. Nothing in this interaction suggests that

   Dr. Buller acted purposefully, knowingly, or recklessly when he considered Ms.

   Rayne's treatment, or that his actions were objectively unreasonable. McCann,

   909 F.3d at 886.

                      c. Nurse Hubbard

         Nurse Hubbard assessed Ms. Rayne and noted that Ms. Rayne

   complained of pain in her right shoulder. Dkt. 130-6 at 1-5, 30-35. Ms.

   Rayne's vital signs were all within normal limits, and she did not have a fever.

   Id. at 3; dkt. 130-9, ¶ 3. In response to Ms. Rayne's complaints about shoulder

                                          15
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 16 of 30 PageID #: 5558




   pain, Nurse Hubbard scheduled an x-ray to be performed on Monday, March

   13. Dkt. 130-6 at 40-41; dkt. 130-9, ¶ 4. Nurse Hubbard did not observe any

   signs of infection during either assessment. Dkt. 130-9, ¶ 4. Based upon Ms.

   Rayne's vital signs, presentation, and complaints of right shoulder and arm

   pain, Nurse Hubbard did not believe it was necessary to call a nurse

   practitioner or physician to procure further medical treatment. Id., ¶ 6.

   Considering the totality of facts and circumstances, Nurse Hubbard's decision

   was not objectively unreasonable. McCann, 909 F.3d at 886.

         Ms. Rayne has not designated evidence that creates a genuine issue of

   material fact as to whether the treatment provided by Nurse Pierce, Dr. Buller

   and Nurse Hubbard was objectively unreasonable. Celotex Corp., 477 U.S. at

   323-24. Accordingly, the motions of Nurse Pierce, Dr. Buller, and Nurse

   Hubbard, for summary judgment are granted.

               2. Medical Defendants Not Entitled to Summary Judgment

         Nurses Allen, Carter, Gebresilassie, Jones, Marble, and Nurse

   Practitioner Petty are not entitled to summary judgment. The evidence

   designated by Ms. Rayne creates a genuine issue of material fact as to whether

   each of these Medical Defendants acted knowingly, recklessly, and

   unreasonably in response to Ms. Rayne's symptoms and complaints of pain.

                     a. Nurse Allen

         When Nurse Allen saw Ms. Rayne on Saturday afternoon, she was

   holding her right arm and "crying out in pain." Dkt. 130-6 at 27. At that

   point, Ms. Rayne had complained of pain to two other nurses over the last 24

                                          16
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 17 of 30 PageID #: 5559




   hours. See dkt. 130-6. Nurse Allen checked Ms. Rayne's vitals and gave her

   ibuprofen, id. at 27; dkt. 130-10, ¶ 3, but she did not call a physician or nurse

   practitioner to diagnose the cause of or to treat Ms. Rayne's severe pain, dkt.

   130-10, ¶ 5.

                     b. Nurse Carter

         When Nurse Carter saw Ms. Rayne on Saturday evening, she was on the

   floor of her suicide-watch cell saying she needed to go to the hospital because

   of pain in her neck, shoulder, and chest. Dkt. 130-6 at 26. Ms. Rayne was on

   suicide watch and had previously complained about her pain to three other

   nurses earlier that day. See dkt. 130-6. Nurse Carter checked her vitals but

   did not call a physician or nurse practitioner. Dkt. 130-11, ¶ 5.

                     c. Nurse Gebresilassie

         When Nurse Gebresilassie saw Ms. Rayne on Saturday night, her heart

   rate was elevated, dkt. 130-6 at 24-25, she was talking fast and sort of

   screaming, dkt. 118-52 at 72:4-6, and had complained to four other nurses of

   pain, see dkt. 130-6. Nurse Gebresilassie did not call a physician or nurse

   practitioner after assessing Ms. Rayne for her shoulder pain. Dkt. 130-12, ¶ 4.

                     d. Nurse Practitioner Petty

         Nurse Practitioner Petty spoke to Nurse Jones about Ms. Rayne's

   condition on Sunday morning. See dkt. 130-8, ¶ 3. Although Nurse Petty did

   not have contact with Ms. Rayne, dkt. 118-44 at 94:3-5, she signed off on most

   of the assessments, progress notes and medication orders, see dkt. 130-6.

   Nurse Petty testified that she did not remember reviewing Ms. Rayne's

                                          17
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 18 of 30 PageID #: 5560




   documents that she signed off on, see dkt. 118-44 at 82:4-17, and that she did

   not recall whether she would have looked at any documents before reviewing

   and signing off on the ibuprofen order, dkt. 118-44 at 127:21-2.

         At the time Nurse Jones consulted with Nurse Petty about Ms. Rayne,

   Ms. Rayne already complained about severe pain to several nurses and had a

   swollen shoulder. See dkt. 130-6. Despite her knowledge of Ms. Rayne's pain

   and the swelling of Ms. Rayne's shoulder, Nurse Petty continued to prescribe

   ibuprofen and did not call a physician. See id.; dkt. 130-8, ¶ 3.

                       e. Nurse Jones

         While Nurse Jones contacted the on-duty nurse practitioner when she

   saw Ms. Rayne on Sunday morning, she did not take any action when Ms.

   Rayne was still in severe pain the next day. Ms. Rayne complained about

   shoulder pain when Nurse Jones saw her Monday morning. Dkt. 130-14, ¶ 4;

   dkt. 130-6 at 18. Despite knowing that Ms. Rayne was still in pain since the

   assessment on Sunday morning, dkt. 130-6 at 23, Nurse Jones did not take

   further action, dkt. 118-43 at 118:1-13. 6

                       f. Nurse Marble

         Nurse Marble saw Ms. Rayne on Monday morning. Dkt. 130-6 at 22.

   She recognized that Ms. Rayne was in a significant amount of pain, dkt. 118-

   46 at 89:8-13, and noticed that Ms. Rayne's arm was swollen, dkt. 130-15, ¶ 3.

   She knew Ms. Rayne had already been given ibuprofen and gave her more. Id.



   6The Court does not assess whether Nurse Jones' treatment of Ms. Rayne, made in accordance
   with Nurse Petty's order, was objectively reasonable.

                                              18
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 19 of 30 PageID #: 5561




   She did not contact a physician or nurse practitioner after assessing and

   observing Ms. Rayne's pain in her right arm. Id.

         The designated evidence shows that when each of these nurses examined

   Ms. Rayne, she was in severe pain. Rather than escalating the situation for

   further diagnosis and treatment, each did nothing further other than following

   the same ineffective treatment of giving Ms. Rayne ibuprofen. The designated

   evidence doesn't reveal whether these nurses reviewed the records of Ms.

   Rayne's medical treatment in the Jail. But if they did, then they had actual

   knowledge of Ms. Rayne's persistent severe pain. If they didn't, then they made

   their decisions without knowledge of Ms. Rayne's condition and treatment.

   Either way, a reasonable jury could find that each nurse's decisions were

   objectively unreasonable and made purposefully, knowingly, or perhaps even

   recklessly when considering Ms. Rayne's case. While a jury could reach the

   opposite conclusion, reaching either conclusion will require making credibility

   determinations and resolving contested factual issues, functions that are

   reserved for a jury. Johnson v. Advocate Health and Hospitals Corp., 892 F.3d

   887, 893 (7th Cir. 2018).

         Defendants argue that Ms. Rayne is to blame for any suffering she

   experienced because she failed to disclose her history of drug use and recent

   hospital visits. Dkt. 131 at 43–49. Defendants contend that they would likely

   have discovered what was wrong with Ms. Rayne had they known this

   information. Id. Maybe. But the issue is whether they acted reasonably at the

   time based on the facts that they knew, not whether in hindsight their actions

                                          19
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 20 of 30 PageID #: 5562




   were reasonable based on what they did not know. See McCann, 909 F.3d at

   886.

          Defendants also argue that Dr. Frank's report remains undisputed,

   unchallenged, and dispositive that no act or omission of any Medical Defendant

   caused or exacerbated Ms. Rayne's MRSA infection. Dkt. 164 at 27. But the

   question is whether the defendants acted purposefully, knowingly, or perhaps

   even recklessly when they considered the consequences of their handling of

   Ms. Rayne's case and whether their conduct was objectively reasonable. Dr.

   Frank's report does not individually assess the actions of each Medical

   Defendant. See dkt. 130-19. Moreover, the report is primarily focused on Ms.

   Rayne's medical evaluation and treatment from before she arrived at the Jail,

   none of which was known to the nurses who saw her at the Jail. Id. Last, the

   report is speculative as to how the symptoms that were obvious to intake staff

   at the MCCC, the paramedics and medical staff at the hospital were apparently

   undetectable to Nurse Marble and Nurse Jones that same morning.

          Accordingly, Nurses Allen, Carter, Gebresilassie, Jones, Marble, and

   Nurse Practitioner Petty are not entitled to summary judgment. 7

          B. Trooper Gannon

          Trooper Gannon argues that Ms. Rayne cannot show that he was

   deliberately indifferent to Ms. Rayne's medical needs. Dkt. 124. Ms. Rayne



   7 The same contested issues of fact that preclude summary judgment for Nurse Allen, Nurse

   Carter, Nurse Gebresilassie, Nurse Jones, Nurse Marble, and Nurse Practitioner Petty also
   preclude summary judgment for Ms. Rayne. Accordingly, Ms. Rayne is not entitled to
   summary judgment against these nurses.


                                               20
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 21 of 30 PageID #: 5563




   responds that Trooper Gannon was deliberately indifferent because he failed to

   take her to the hospital "whether she wanted to go or not." Dkt. 146 at 6.

         Ms. Rayne's burden is to show that Trooper Gannon acted "purposefully,

   knowingly, or perhaps even recklessly" with respect to the risk of harm.

   Miranda, 900 F.3d at 353-54. Terry v. County of Milwaukee in instructive. In

   Terry, the court found that a jury could conclude that a correctional officer

   acted purposefully, knowingly, or recklessly after the officer failed to help a

   detainee who went into labor and delivered a baby in her jail cell. 357 F. Supp.

   3d 732, 741 (E.D. Wis. 2019). The officer was charged with performing rounds

   at the jail, but he did not help the detainee after she screamed, yelled for help,

   banged on the door, activated an emergency light, and ultimately delivered a

   baby herself. Id. at 748.

         Here, Trooper Gannon's actions do not demonstrate that he purposefully,

   knowingly, or recklessly failed to provide Ms. Rayne with medical care.

   McCann, 909 F.3d at 886. When Trooper Gannon met Ms. Rayne, he saw no

   visible injuries. Dkt. 118-47 at 25:8-25. He could not see her shoulder

   because she was wearing a long-sleeve windbreaker that covered the entire

   shoulder. Dkt. 123-3 at 69:1-9. Trooper Gannon was only aware that

   something may have been wrong with Ms. Rayne after he started to drive her to

   the Jail and "she started complaining about her shoulder pain." Dkt. 118-47

   at 28:5-8. Once he heard this complaint, he offered to take her to the hospital,

   multiple times, but Ms. Rayne refused. Id. at 30:1-31:7. He offered to call an

   ambulance for her, but she said no. Id. He offered to adjust her handcuffs,

                                           21
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 22 of 30 PageID #: 5564




   but she refused again. Id. at 30:5-12. In addition, Trooper Gannon knew that

   the Jail had medical staff onsite for evaluating inmates and providing

   treatment, id. at 32:4-7, 42:6-44, and he informed Jail staff that Ms. Rayne

   was complaining of shoulder pain, id. at 43:6-18.

         Non-medical defendants are entitled to reasonably rely on the expertise

   of a medical professional. See, e.g., Figgs v. Dawson, 829 F.3d 895, 903–04

   (7th Cir. 2016) (no deliberate indifference where prison administrative staff

   reasonably relied on expertise of specialized staff). "Inmate health and safety is

   promoted by dividing responsibility for various aspects of inmate life among

   guards, administrators, physicians, and so on. Holding a non-medical prison

   official liable in a case where a prison was under a physician's care would

   strain this division of labor." Arnett v. Webster, 658 F.3d 742, 755 (7th Cir.

   2011); see, e.g., Bond v. Aguinaldo, 228 F.Supp.2d 918, 920 (N.D. Ill. 2002)

   ("Except in the unusual case where it would be evident to a layperson that a

   prisoner is receiving inadequate or inappropriate treatment, prison officials

   may reasonably rely on the judgment of medical professionals.").

         In total, Trooper Gannon did not purposefully, knowingly, or recklessly

   disregard any risk of harm to Ms. Rayne by taking her to the Jail instead of

   forcing her to go to a hospital against her wishes. Trooper Gannon's motion for

   summary judgment, dkt. [123], is granted.




                                          22
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 23 of 30 PageID #: 5565




          C. Sheriff John Layton

          The final defendant, Sheriff John Layton, 8 has also moved for summary

   judgment, arguing that there is no basis for imposing Monell liability on the

   Sheriff's Office. Dkt. 126. Ms. Rayne argues that the Sheriff's Department

   "maintained a policy which prevented vital and material information from

   flowing between the medical staff, the mental health staff, and the jail staff. As

   a result, multiple pieces of important and valuable information related to Ms.

   Rayne's condition was included only in OMS records, which were never

   reviewed by medical staff, and information related to Ms. Rayne's condition was

   never provided to jail staff in order for jail to staff to monitor their care and

   control of Ms. Rayne." Dkt. 147 at 4. Ms. Rayne also contends that the

   Sheriff's Department failed to train Jail staff on medical issues and the

   sufficiency of medical treatment. Id. at 16-17.

                 1. Monell Liability Under Section 1983

          A municipality cannot be held vicariously liable under section 1983 for

   the actions of its agent or employee. Los Angeles Cty. v. Humphries, 562 U.S.

   29, 35–36 (2010) (explaining Monell v. Dept. of Soc. Servs., 436 U.S. 658

   (1978)). Rather, a municipality can be liable only for its own actions and

   corresponding harm. Id. "The critical question under Monell remains this: is

   the action about which the plaintiff is complaining one of the institution itself,




   8 Lena Anderson joins Sheriff Layton's motion. Dkt. 126. While she is listed in the caption in

   Ms. Rayne's summary judgment motion, dkt. 118, she is not listed as a defendant in the
   operative complaint, dkt. 50, or in the statement of claims, dkt. 90. She is therefore no longer
   a party to this action and is DISMISSED from this case.

                                                  23
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 24 of 30 PageID #: 5566




   or is it merely one untaken by a subordinate actor?" Glisson v. Ind. Dept. of

   Corr., 849 F.3d 372, 381 (7th Cir. 2017) (en banc). An action is one of the

   "institution itself," id., when the municipality's "official policy, widespread

   custom, or action by an official with policy-making authority was the 'moving

   force' behind [the] constitutional injury." Dixon v. Cty. of Cook, 819 F.3d 343,

   348 (7th Cir. 2016) (citing Monell, 436 U.S. at 658; City of Canton v. Harris, 489

   U.S. 378, 379 (1989)); see Humphries, 562 U.S. at 36 (reciting the "list of types

   of municipal action" that can lead to liability).

         The "stringent" and precise grounds for Monell liability are required by

   section 1983. Bd. of Cty. Comm'rs v. Brown, 520 U.S. 397, 402-404, 415

   (1997); see Humphries, 562 U.S. at 36. Courts must apply "rigorous standards

   of culpability and causation" to prevent municipal liability from collapsing into

   respondeat superior liability, which Section 1983 prohibits. Brown, 520 U.S. at

   405, 415.

                2. The Sheriff's Policy

         Ms. Rayne argues that as a result of the Sheriff's policies and

   procedures, "the medical staff did not obtain sufficient medical provider

   attention to address Ms. Rayne's serious medical condition" while she was in

   the Jail. Dkt. 119 at 35. She contends that pursuant to Correct Care

   Solution's policies, a member of medical staff needed to flag an inmate for

   further treatment from a physician or nurse. Id. at 33. Medical staff could use

   their discretion to "1) schedule an appointment with a medical provider days

   into the future; 2) schedule an immediate appointment with a medical provider;

                                            24
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 25 of 30 PageID #: 5567




   3) call for emergency medical services; 4) call a medical provider for assistance;

   or 5) follow one of the nursing protocols for regularly seen conditions." Id.

   Medical staff were not permitted to diagnose the inmate, despite being in the

   best position to do so, having personally interacted with inmate. Id. at 34.

         A municipality may be liable for actions of a third party when the

   municipality delegates its responsibilities to the third party. See King v.

   Kramer, 680 F.3d 1013, 1020 (7th Cir. 2012) ("[A municipality] cannot shield

   itself from § 1983 liability by contracting out its duty to provide medical

   services."). But Ms. Rayne provides no authority for the proposition that a

   policy giving nurses discretion to contact a nurse practitioner or physician for

   further treatment expressly violated her constitutional rights when enforced.

   See City of Canton, 489 U.S. at 386–87 (stating that there "can be little doubt"

   that a jail's policy to take an inmate who needs medical care to a hospital for

   medical treatment, with permission of a supervisor, is constitutional on its

   face). Moreover, she has not designated evidence of custom and practice to

   permit an inference that the Sheriff's Department had chosen an impermissible

   way of operating. Calhoun v. Ramsey, 408 F.3d 375, 381 (7th Cir. 2005). A

   paramedic's vague statement that there have been individuals in the Jail that

   should have received a higher level of care long before he or any other

   paramedic was called to the scene, dkt. 119, is insufficient.

         Ms. Rayne also contends that the Jail failed to implement policies under

   which Jail staff could coordinate information about inmate care and policies

   that allow for jail staff to obtain additional treatment for inmates when the

                                           25
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 26 of 30 PageID #: 5568




   inmate is not receiving substantive treatment. Dkt. 147 at 9-15. But Ms.

   Rayne has not designated evidence that this lack of policy was the "moving

   force" behind her pain or lack of treatment. See Bd. of the Comm'rs of Bryan

   Cty. v. Brown, 520 U.S. 397, 404 (1997); Glisson v. Ind. Dept. of Corr., 849 F.3d

   372, 379 (7th Cir. 2017). Indeed, jail staff are entitled to defer to medical

   professionals regarding inmate care. See Berry v. Peterman, 604 F.3d 435, 440

   (7th Cir. 2010) (underscoring that the law "encourages non-medical security

   and administrative personnel . . . to defer to the professional medical

   judgments of the physicians and nurses treating the prisoners in their care

   without fear of liability for doing so.").

         Furthermore, to the extent that she argues that medical staff were not

   required to look at OMS records maintained by the deputies or records

   maintained by mental health staff, dkt. 147 at 14, Ms. Rayne does not

   designate any evidence that this lack of requirement was the "direct causal

   link" for her treatment at the Jail. Bd. of the Cty. Comm'rs v. Brown, 520 U.S.

   397, 404 (1997). "It is when execution of [an entity's] . . . custom . . . inflicts

   the injury that the [entity] . . . is responsible under § 1983." Monell v. Dept. of

   Social Servs., 436 U.S. 658, 694 (1978). Ms. Rayne only asserts that, if

   medical staff was required to look at OMS records, different actors within the

   jail could "put together the overall picture of the inmate's health." Dkt. 147 at

   15. The problem here was that medical staff may have either ignored

   information about Ms. Rayne's condition and her symptoms or made decisions




                                                26
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 27 of 30 PageID #: 5569




   without first reviewing information that was readily available to them. Review

   of OMS records would not have remedied this problem.

               3. The Sheriff's Failure to Train

         Ms. Rayne argues that jail staff encounter medical issues every day, but

   they receive zero training on medical issues outside of CPR and tourniquets,

   including how to identify a possible medical issue or whether an inmate needs

   treatment. Dkt. 147 at 16.

         Sheriff Layton argues that jail staff were aware of the significant rate of

   substance abuse, alcohol abuse, mental health problems, and other medical

   problems than the general population, and that the Sheriff's Department

   contracts with outside medical providers so that inmates receive timely, quality

   medical care. Dkt. 126 at 36. He contends that Ms. Rayne cannot show that

   any untrained employee had notice that training was deficient. Id. at 36-37.

         Establishing Monell liability based on evidence of inadequate training or

   supervision requires proof of "deliberate indifference" on the part of the local

   government. City of Canton v. Harris, 489 U.S. 378, 388 (1989); Robles v. City

   of Fort Wayne, 113 F.3d 732, 735 (7th Cir. 1997) (requiring deliberate

   indifference for a finding of municipal liability under § 1983). Deliberate

   indifference exists where the defendant (1) failed "to provide adequate training

   in light of foreseeable consequences"; or (2) failed "to act in response to

   repeated complaints of constitutional violations by its officers." Miranda, 900

   F.3d at 345 (quoting Sornberger v. City of Knoxville, 434 F.3d 1006, 1029-30

   (7th Cir. 2006)). The alleged failure to train or supervise must be closely

                                           27
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 28 of 30 PageID #: 5570




   related to the ultimate injury and the plaintiff must "prove that the deficiency

   in training actually caused [the constitutional violation]." City of Canton, 489

   U.S. at 388. To meet this test, the plaintiff must show "that the defendants

   were on notice of constitutional violations committed by their inadequately

   trained employees." Hirsch v. Burke, 40 F.3d 900, 904 (7th Cir. 1994).

         Other than conclusory assertions, Ms. Rayne has offered no evidence

   that the Sheriff had notice of constitutional violations being committed by jail

   staff. Indeed, there is no evidence that any other inmate had suffered from

   serious pain from a failure to secure proper medical attention, including

   complications from MRSA. See Hirsch, 40 F.3d at 905. Moreover, Ms. Rayne's

   argument that the Sheriff should have provided more training "would ignore

   the training the officers did receive." Palmquist v. Selvik, 111 F.3d 1332, 1345

   (7th Cir. 1997) (rejecting the "no special training= deficient training" argument);

   Erwin v. Cty. of Manitowoc, 872 F.2d 1292, 1298 (7th Cir. 1989) (plaintiffs

   cannot prevail merely by proving that injury could have been avoided had

   officer received enhanced training).

         Accordingly, Sheriff Layton is granted summary judgment. Dkt. [125].

                                         IV.
                                      Conclusion

         William Gannon and Sheriff John Layton's motions for summary

   judgment are GRANTED. Dkt. [123]; dkt. [125].

         The Medical Defendants' motion for summary judgment is GRANTED in

   part and DENIED in part. Dkt. [130]. Dr. Buller, Nurse Pierce, and Nurse



                                           28
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 29 of 30 PageID #: 5571




   Hubbard are entitled to summary judgment; the clerk is directed to

   terminate them from the docket.

         Ms. Rayne's motion for summary judgment is DENIED. Dkt. [118].

         No final judgment shall issue at this time because of the pending claims

   against Nurse Allen, Nurse Carter, Nurse Gebresilassie, Nurse Jones, Nurse

   Marble, and Nurse Practitioner Petty.

   SO ORDERED.

   Date: 6/1/2020


   Distribution:

   Scott Leroy Barnhart
   ATTORNEY AT LAW
   Scott.Barnhart@atg.in.gov

   Andrea Lynn Ciobanu
   CIOBANU LAW, PC
   aciobanu@ciobanulaw.com

   Carol A. Dillon
   BLEEKE DILLON CRANDALL, P.C.
   carol@bleekedilloncrandall.com

   Christopher Andrew Farrington
   BLEEKE DILLON CRANDALL ATTORNEYS
   drew@bleekedilloncrandall.com

   Tara Lynn Gerber
   City of Indianapolis
   tara.gerber@indy.gov

   Grant E. Helms
   OFFICE OF CORPORATION COUNSEL
   grant.helms@indy.gov

   Lauren Nicole Hodge
   OFFICE OF CORPORATION COUNSEL
   lauren.hodge@indy.gov
                                           29
Case 1:18-cv-00076-JPH-DML Document 169 Filed 06/01/20 Page 30 of 30 PageID #: 5572




   Benjamin Myron Lane Jones
   INDIANA ATTORNEY GENERAL
   benjamin.jones@atg.in.gov

   Bradley A. Keffer
   KEFFER HIRSCHAUER LLP
   keffer@khindy.com

   Joshua Robert Lowry
   INDIANA ATTORNEY GENERAL
   joshua.lowry@atg.in.gov

   Mollie Ann Slinker
   INDIANA ATTORNEY GENERAL
   mollie.slinker@atg.in.gov

   Brooke Smith
   KEFFER HIRSCHAUER LLP
   Smith@KHindy.com




                                        30
